Fourth Court of Appeals
                               San Antonio, Texas

                                     July 22, 2019

                                 No. 04-18-00714-CV

               ESTATE OF JOANNE COOKSEY FRIEND, DECEASED,

                     From the County Court, Uvalde County, Texas
                                Trial Court No. 6904-16
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER

    The Appellant’s Unopposed Fourth Motion to Extend Time to File Brief is hereby
GRANTED.




                                               _________________________________
                                               Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court